Citation Nr: 0315156	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of rheumatic fever.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty with the United States Army 
from September 1944 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied a compensable rating 
for service-connected residuals of rheumatic fever.  In May 
2001, the claimant appeared and offered testimony at a 
hearing held before the undersigned traveling Veterans Law 
Judge of the Board of Veterans' Appeals.

This case was preciously before the Board in July 2001, and 
was remanded to the RO for clarification of the issues on 
appeal, noting that the issue presented at the hearing held 
before the undersigned traveling Veterans Law Judge of the 
Board of Veterans' Appeals on May 2001 was an appeal for an 
increased (compensable) rating for service-connected 
residuals of rheumatic fever, while the VA Form 646 submitted 
by the claimant's representative raised the issues of service 
connection for coronary artery disease, hypertension, 
hyperlipidemia, and aortic insufficiency as secondary to 
service-connected residuals of rheumatic fever.  It was noted 
that the claim for secondary service connection for coronary 
artery disease, hypertension, hyperlipidemia, and aortic 
insufficiency as secondary to service-connected residuals of 
rheumatic fever had not been adjudicated by the RO; that such 
issues were not in proper appellate status before the Board; 
and that the United States Court of Appeals for Veterans 
Claims (the Court) had ruled that when a determination on one 
issue would have a significant impact on the outcome of 
another issue, such issues are to be considered as 
inextricably intertwined and that VA is required to decide 
those issues together.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Citing the provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2000), the Board remanded the case to 
the RO for additional development of the issues of service 
connection for coronary artery disease, hypertension, 
hyperlipidemia, and aortic insufficiency as secondary to 
service-connected residuals of rheumatic fever.  That 
development was to include a VA cardiovascular examination by 
an examiner who had reviewed the claimant's complete claims 
folders, and the provision of specific information and 
medical opinions as required in that remand order; to 
evaluate the claimant's service-connected residuals of 
rheumatic fever under the applicable criteria and diagnostic 
code, and as distinguished from other, non-service-connected 
disabilities; to comply with the provisions of the VCAA; and 
to notify the claimant of any adverse determination and of 
his right to appeal that determination.  

The record shows that the actions requested in the Board's 
remand order have been satisfactorily completed, and that a 
rating decision of March 11, 2003, denied service connection 
for coronary artery disease, hypertension, hyperlipidemia, 
and aortic insufficiency as secondary to service-connected 
residuals of rheumatic fever.  The claimant and his 
representative were notified of that decision and of his 
right to appeal by RO letter of March 12, 2003.  As of the 
date of this decision, the claimant has not filed a Notice of 
Disagreement, the action required to initiate appellate 
review.  The Board limits its consideration herein to the 
single issue of entitlement to a compensable rating for 
service-connected residuals of rheumatic fever.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000), 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
November 30, 2001, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on March 12, 2003, which 
informed them of the provisions of the VCAA.  That 
Supplemental Statement of the Case also informed them of the 
issue on appeal, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations pertaining 
to increased ratings; the applicable provisions of VA's 
Schedule for Rating Disabilities, the decision reached, and 
the reasons and bases for that decision.  That Supplemental 
Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The RO has further been 
afforded a hearing in May 2001 before the undersigned 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  
Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In addition, 
the Board has obtained a review by a VA cardiologist of the 
claimnt's complete medical records and an opinion as to the 
nature and extent of any residuals of rheumatic fever 
currently manifested, if any.  In view of the extensive 
factual development in the case, as demonstrated by the 
Board's July 2001 remand and the record on appeal, the Board 
finds that there is no reasonable possibility that further 
assistance would aid in substantiating this appeal.  For 
those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 2000).
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Competent medical evidence and opinion establishes that 
the claimant's service-connected residuals of rheumatic fever 
are not currently manifested by any physical evidence of 
residual manifestations.  

3.  The veteran's service-connected residuals of rheumatic 
fever do not present such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  


CONCLUSION OF LAW

A compensable rating for service-connected residuals of 
rheumatic fever is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (west 2000);  38 C.F.R. §3,321(b)(1), Part 4, §§ 4.104, 
Diagnostic Code 7000 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the veteran served on active duty with the United 
States Navy from September 1944 to August 1945.  

The veteran's service medical records show that on service 
entrance examination in August 1944, the claimant's heart and 
blood vessels were normal, his blood pressure was 120/58, a 
chest X-ray was normal, and a functional pulmonic systolic 
murmur was noted.  His service medical records are silent of 
complaint, treatment, findings or diagnosis of coronary 
artery disease, hypertension, hyperlipidemia, or aortic 
insufficiency during the claimant's period of active service.  
In December 1944, a diagnosis of rheumatic fever was 
established in the claimant, and he continued to undergo 
treatment and evaluation.  On July 27, 1945, a Board of 
Medical Survey convened at the U.S. Naval Hospital, Corona, 
California, determined that the claimant was permanently 
unfit for further duty because of rheumatic fever, which was 
not incurred during active service but preexisted service, 
and was aggravated by active service.  

A rating decision of August 1945 granted service connection 
for residuals of rheumatic fever, rated as 100 percent 
disabling from August 1945, with a future VA examination 
scheduled.  Following a VA cardiac examination in February 
1946, which showed a soft blowing murmur, a normal heart and 
lungs on chest X-ray, and a normal electrocardiogram (EKG) a 
rating decision of February 1946 reduced the evaluation for 
service-connected residuals of rheumatic fever from 100 to 30 
percent disabling, effective in April 1946.  Following a VA 
cardiovascular examination in August 1948, with findings of 
normal blood pressure, a normal chest X-ray, and a normal 
EKG, with diagnosis of history of rheumatic heart disease, a 
rating decision of August 1948 reduced the evaluation for 
service-connected residuals of rheumatic fever from 30 to 10 
percent disabling, effective in October 1948.  After VA 
cardiovascular examination in October 1950, with findings of 
normal blood pressure, a normal chest X-ray, and a normal 
EKG, with diagnosis of history of rheumatic heart disease, a 
rating decision of October 1950 confirmed and continued the 
10 percent rating for service-connected residuals of 
rheumatic fever.   Following a VA cardiovascular examination 
in August 1953, which disclosed that his heart was not 
enlarged, heart tones were of good quality and regular, no 
murmurs were heard, X-rays and an EKG were normal, exercise 
tolerance was good, without decompensation, and that there 
were no clinical findings of residuals of rheumatic fever, a 
rating decision of September 1953 reduced the rating for that 
disorder to a noncompensable evaluation.  Although the 
claimant was notified of each of those rating decisions and 
of his right to appeal by RO letter, he failed to initiate an 
appeal of any of the above-described rating decisions.  The 
record shows that the claimant's service-connected residuals 
of rheumatic fever were assigned a noncompensable rating at 
all times thereafter.  

A rating decision of November 1970 denied service connection 
for rheumatoid arthritis.  The claimant was notified of that 
determination and of his right to appeal by RO letter of 
December 4, 1970, but failed to initiate an appeal, and that 
decision became final.  

In June 1997, the claimant sought an increased (compensable) 
rating for his service-connected residuals of rheumatic 
fever.  The RO requested copies of all private and VA medical 
records identified by the claimant.  

Private treatment records and hospital summaries of the 
claimant from Tillamook County General Hospital (Dr. R.W.), 
show that in November 1977, a resting EKG was normal, while 
treadmill stress testing was negative, without chest pain, 
cardiac arrhythmia, or diagnostic ST segment depression.  In 
April 1981, a chest X-ray revealed that the heart was normal 
in size and outline, with no change since 1977.  At the time 
of a bimalleolar fracture of the right ankle in February 
1989, the claimant's cholesterol was elevated.  In March 
1993, that the claimant was admitted with hematuria, and 
related that he had experienced good health in the past, with 
no history of coronary artery disease, no lung disease, no 
abdominal pain, and no change in bowel habits.  His heart had 
a regular rhythm and rate, without murmur, and there was no 
edema, swelling, redness or tenderness of the extremities.  
The diagnosis was right renal colic.   

Private treatment records and hospital summaries of the 
claimant from Providence Medical Center, dated from March 
1993 to May 1997, show that an admission physical examination 
in March 1993 disclosed a regular cardiac sinus rhythm, 
without murmurs, while in May and September 1994, a regular 
cardiac sinus rhythm, without murmurs, was again found.  

Private treatment records and hospital summaries of the 
claimant from Tillamook County General Hospital (Dr. R.W.), 
show that in July 1993, the claimant was admitted with 
complaints of intermittent chest pain for about one-half hour 
before reporting to the Emergency Room, resolving with rest 
and nitroglycerin.  Chest X-ray showed that the heart was 
normal in size and outline, and no change was noted from the 
previous study at that facility.  An electrocardiogram (EKG) 
disclosed a normal sinus rhythm, with right bundle branch 
block, nonspecific ST changes, and a left anterior block.  
The claimant was transferred to another medical facility for 
evaluation of his chest pain.  

Hospital summaries from St. Vincent Hospital and Medical 
Center, a private medical facility in Portland, Oregon, show 
that the claimant was referred by Dr. R.W.  The claimant was 
admitted in July 1993 for consultation and denied any prior 
episodes of pain at rest or nocturnal pain, no history of 
myocardial infarction, and indicated that he was very active 
physically, enjoying hunting and fishing in remote areas.  
Following his admission with complaints of unstable angina 
pectoris, he underwent a left heart catheterization with 
selected coronary arteriography.  With continued complaints 
of anginal pain, coronary angioplasties were repeated three 
times.  He was subsequently readmitted for consultation and 
evaluation in August 1993, with findings of obesity, an 
elevated cholesterol of 233, unstable angina pectoris, and 
moderately severe single vessel stenosis in the mid left 
anterior descending artery.  On August 12, 1993, the claimant 
underwent a left internal mammary [sic] artery bypass graft 
to the left anterior descending artery, and it was noted that 
he had previously undergone an angioplasty of the left 
anterior descending artery, with a 90 percent restenosis 
secondary to coronary dissection.  The diagnoses were 
atherosclerotic coronary artery disease; status post left 
internal mammary artery bypass graft to left anterior 
descending artery, left anterior; status post prior 
percutaneous transluminal coronary angioplasty of the left 
anterior descending artery with 90 percent restenosis 
secondary to coronary dissection and with subsequent unstable 
angina; and hypercholesterolemia.

A report of VA cardiovascular examination, conducted in 
December 1997, cited the veteran's history of coronary 
angioplasty times two, without other relevant surgeries, and 
his complaints of shortness of breath when hunting or when 
climbing hills, but without episodes of pain.  It was noted 
that his angioplasties showed no evidence of valve disease.  
Seated blood pressure was 119/109, and cardiac rhythm was 
regular and with good tone, and without murmurs, rubs, or 
gallops.  A chest X-ray revealed no evidence of acute 
cardiopulmonary disease, and heart size appeared normal, with 
no interval change since 1995.  Echocardiogram disclosed that 
the left atrium was mildly dilated, while the left ventricle, 
right ventricle and right atrium were normal in size, and 
there was mild to moderate aortic insufficiency, mild mitral 
valve regurgitation, and no evidence of stenosis.  The 
assessment included coronary artery disease, chest pain, 
angioplasty times two with symptoms of ischemic 
cardiomyopathy, untreated hypertension, and history of 
rheumatic fever with no residuals of rheumatic valvular 
disease noted on examination.  

A rating decision of February 1998 denied an increased 
(compensable ) rating for service-connected residuals of 
rheumatic fever, denied service connection for scarlet fever 
and strep throat, determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for arthritis as secondary to service-connected 
residuals of rheumatic fever, and granted entitlement to 
nonservice-connected pension benefits.  The claimant and his 
representative were notified of those decisions and of his 
right to appeal by RO letter of April 2, 1998, which enclosed 
a copy of the rating decision.   

The claimant submitted a Notice of Disagreement with the 
denial of his claim for a compensable rating for his service-
connected residuals of rheumatic fever, and with the decision 
that new and material evidence has not been submitted to 
reopen the claim for service-connection for arthritis as 
secondary to service-connected residuals of rheumatic fever.  
The claimant requested, and was provided, a copy of his 
military medical records.  He was notified by a July 1998 
letter from the RO's decision review officer of his right to 
a request a hearing and to submit additional evidence and 
argument in support of his claims.  

A Statement of the Case was provided the claimant and his 
representative in October 1998 addressing the issues of 
entitlement to a compensable rating for his service-connected 
residuals of rheumatic fever, and whether new and material 
evidence has not been submitted to reopen the claim for 
service-connection for arthritis as secondary to service-
connected residuals of rheumatic fever.  

VA outpatient treatment records from the VAMC, Portland (Dr. 
J.M.), dated in December 1997, show that a chest X-ray 
revealed no evidence of active cardiopulmonary disease, the 
heart size was unremarkable, and there were no interval 
changes since June 1995.  

A VA evaluation in March 1998 showed that the claimant was 
seen to establish primary care, and complained of exertional 
chest pain, relieved with rest or nitroglycerine, with no 
associated symptoms of shortness of breath, nausea, vomiting, 
diaphoresis, palpitation, lightheadedness, or congestive 
heart failure symptoms.  He recounted a history of rheumatic 
fever while in the Navy, and the examiner noted that a 
December 1997 echocardiogram disclosed normal left 
ventricular functioning, positive left ventricular 
hypertrophy, mild to moderate aortic regurgitation, mild 
mitral regurgitation, and trace pulmonary regurgitation.  It 
was further noted that the claimant underwent coronary bypass 
graft surgery at St. Vincent's Hospital in 1995, with a 
history of angina two years prior to that surgery and 
recurring one year postsurgery.  The claimant denied any 
history of myocardial infarction, cardiac arrest, 
hypertension, cerebrovascular accidents, transient ischemic 
attacks, congestive heart failure or cardiac rhythm problems.  
He indicated that he had been on medication (Lipitor) for 3 
years for hyperlipidemia.  Examination revealed that the 
claimant weighed 144 pounds, that his blood pressure was 
144/84, with pulse rate in the 80's, and there was no jugular 
distention or carotid bruits.  A regular cardiac rhythm and 
rate was noted, with a 1-2/4 diastolic murmur at the left 
sternal border heard only on leaning forward, and no systolic 
murmur.  No clubbing cyanosis, or edema of the extremities 
was noted.  An EKG revealed a normal sinus rhythm, with a 
rate of 83, a right bundle branch block, new since his EKG in 
1995, and left ventricular hypertrophy, with no Q-waves and 
no ST segment or T-wave changes.  A chest X-ray revealed no 
acute cardiopulmonary processes.  The assessment was angina, 
with an unstable pattern; hyperlipidemia; possible arthritis 
with no X-ray findings other than mild acromioclavicular 
degenerative joint disease.  

A VA evaluation for chest pain and coronary artery disease in 
April 1998, a Bruce protocol stress thallium testing achieved 
a peak heart rate of 82 percent of target, a MET level of 7, 
with good hemodynamic response, with no significant symptoms 
reported by the claimant, no electrocardiogram changes 
consistent with ischemia, and no clinical symptoms consistent 
with ischemia.  The impression was negative for inducible 
ischemia, and there was no evidence of scarring, ischemia, or 
reversible or fixed photopenia with enlarged ventricular 
myocardium and the left ventricular ejection fracture was 63 
percent.  A chest X-ray in April 1998 disclosed that the 
cardiac silhouette was normal, and there was no evidence of 
congestive heart failure or interval change.  

VA evaluation in August 1998 showed that the claimant stated 
that his chest pain was "much better," and that he has lost 
a few pounds, but had an adequate appetite.  Examination 
revealed no jugular venous distension, a regular cardiac 
rhythm and rate, without murmurs, ribs or gallops, and it was 
noted that electromyography and nerve conduction velocity 
studies of the upper extremities in June 1998 were normal.  
In November 1998, an EKG revealed marked bradycardia, with 
1st degree A-V block, right bundle branch block, left 
ventricular hypertrophy, with no significant change from the 
previous EKG in October 1998.  

A rating decision of November 1999 confirmed and continued 
the noncompensable rating for service-connected residuals of 
rheumatic fever.  A Supplemental Statement of the Case was 
provided the claimant and his representative in February 
2000.  The claimant's Substantive Appeal (VA Form 1-9), 
received in February 2000, stated that he was appealing only 
the issue of a compensable rating for his service-connected 
residuals of rheumatic fever, and requested a hearing at the 
RO before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  He further called attention to a 
echocardiogram performed at the VAMC, Portland, in September 
1999.

A report of a September 1999 echocardiogram performed at the 
VAMC, Portland, disclosed an underlying normal sinus rhythm, 
and the left atrium and right ventricle were at the upper 
limits of normal, while the left ventricle and right atrium 
were normal in size, no segmental wall motion was seen, the 
overall right ventricular systolic function was unimpaired, 
the aortic root was normal in size, and the inferior vena 
cava was normal in size.  The aortic valve has mildly 
thickened leaflets, while the aortic valve motion was normal, 
and the mitral valve leaflets were normal in structure and 
motion.  The tricuspid valve leaflets had normal structure 
and motion.  The Doppler assessment of the aortic valve 
revealed mild to moderate insufficiency, while the mitral 
valve had a normal mitral inflow velocity and no evidence of 
insufficiency. The pulmonic value disclosed a normal systolic 
flow velocity and no evidence of insufficiency, while the 
tricuspid valve revealed a normal diastolic flow, trace 
regurgitation, and no evidence of insufficiency, and there 
was no evidence of aortic insufficiency.  The impression was 
thickened aortic leaves; mild to moderate aortic 
insufficiency [sic]; trace tricuspid regurgitation, normal 
left ventricular wall thickness at the upper limits of 
normal, normal left ventricular systolic function, and 
diffuse aortic sclerosis, identified as a nonspecific 
finding.   

A report of VA cardiovascular examination in October 2000, 
cited the claimant's history of coronary artery disease and 
mild aortic insufficiency, and noted that the examiner had 
been asked to review the echocardiograms of December 1997 and 
September 1999, and to determine whether the claimant has any 
residuals of rheumatic valvular disease.  The examiner noted 
his review of the complete records indicated that the 
claimant's aortic valve was mildly thickened, with normal 
motion, in December 1997, resulting in no loss of motion and 
only mild to moderate insufficiency, while the mitral valve 
at that time was found to be normal in structure and motion, 
with no mitral stenosis.  A repeat echocardiogram in 
September 1999 again indicated mild to moderate aortic 
insufficiency with mildly thickened aortic valve leaflets and 
a normal mitral valve.  The examiner noted that 
echocardiogram evidence of rheumatic valve disease consists 
of evidence of mitral valve leaflet abnormalities and often 
fusion and scarring of the aortic leaflets, which are not 
present on the cited echocardiograms.  He further related 
that, while rheumatic disease cannot be ruled out, the 
echocardiograms of December 1997 and September 1999 are 
inconsistent with a diagnosis of rheumatic valvular disease; 
and that the aortic valve appearance and motion, as well as 
the aortic valve insufficiency, appeared unchanged between 
1997 and 1999.  In summary, he stated that his review of the 
evidence did not indicate aortic insufficiency consistent 
with rheumatic valve disease.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in April 2001 addressing the 
issue of entitlement to a compensable rating for service-
connected residuals of rheumatic fever.

In May 2001, the claimant appeared and offered testimony at a 
hearing held before the undersigned traveling Veterans Law 
Judge of the Board of Veterans' Appeals.  Prior to the 
hearing, the presiding Veterans Law Judge stated that the 
issue on appeal was entitlement to a compensable rating for 
service-connected residuals of rheumatic fever, while noting 
that a VA Form 646 submitted by the claimant's representative 
raised the issues of service connection for coronary artery 
disease, hypertension, hyperlipidemia, and aortic 
insufficiency as secondary to service-connected residuals of 
rheumatic fever.  It was noted that the claim for secondary 
service connection for coronary artery disease, hypertension, 
hyperlipidemia, and aortic insufficiency as secondary to 
service-connected residuals of rheumatic fever had not been 
adjudicated by the RO; that such issues were not in proper 
appellate status before the Board; and that the United States 
Court of Appeals for Veterans Claims (the Court) had ruled 
that when a determination on one issue would have a 
significant impact on the outcome of another issue, such 
issues are to be considered as inextricably intertwined and 
that VA is required to decide those issues together.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The claimant testified as to his medical history, including 
while on active duty, and expressed the belief that all of 
his cardiac problems are the result of his service-connected 
residuals of rheumatic heart disease.  He stated that on his 
most recent VA cardiac examination, the VA examiner did not 
relate his cardiac problems to his service-connected 
residuals of rheumatic heart disease; that no physician had 
ever related his cardiac problems to his service-connected 
residuals of rheumatic heart disease; that he was currently 
receiving all of his care for heart disease at the VAMC, 
Portland; and that he experienced shortness of breath when he 
exercised, or while lifting his arms to cut hair.  A 
transcript of the testimony is of record.  The presiding  
Veterans Law Judge agreed to leave the record open for 60 
days to permit the claimant to submit additional evidence.  

In a statement from the claimant, he expressed the opinion 
that his scarring of the heart was due to the heart disease 
that he had while ion service.  The claimant further 
submitted VA outpatient records of a clinical follow-up for 
his heart condition in March and April 2001.  Those records 
noted that the claimant underwent a cardiac catheterization 
myocardial stress test with myocardial stress test with 
myocardial fusion scan in March 2001, which revealed that the 
cited bypass graft was patent; that his baseline EKG was 
abnormal; that a Bruce protocol revealed that a maximum heart 
rate of 93 percent of target heart rate was achieved after 5 
minutes, 32 seconds, with a double product of 4 METS; that no 
additional EKG changes consistent with ischemia were seen 
with exercise; and that comparing rest and exercise cardiac 
tomograms did not revealed a distinct area of ischemia or a 
fixed defect to suggest an infarct, while some relatively 
diminished perfusion in the mid anterior wall on the resting 
study showed some reverse distribution with improved 
perfusion during exercise, which was not a classic 
scintigraphic picture of ischemia, but was attributable to 
diaphragmatic attenuation.  The impression was no distinct 
ischemia or infarct, while a smaller region in the mid 
anterior wall on the resting study showed some reverse 
distribution of uncertain clinical significance.  

A VA cardiology follow-up in April 2001 noted that the 
claimant had a history of coronary artery disease, status 
post coronary artery bypass grafting from the left internal 
mammary artery to the left anterior descending artery at St. 
Vincent Hospital in 1995; that mild to moderate aortic 
insufficiency was noted on an echocardiogram in September 
1999; that an exercise tolerance test in November 2000 with 
Ramp protocol showed 9.1 METS, with no chest pain and no EKG 
changes; and that the March 2001 tests disclosed a peak 
stress heart rate which was 93 percent of the target heart 
rate, with a MET of 4.0, clinical symptoms of ischemia which 
were not limiting, with substernal tightness, but a good 
hemodynamic response; and there were no EKG changes or 
perfusion to suggest ischemia.  It was further noted that 
recent exercise tolerance tests, catheterization, and 
exercise stress tests with thallium and upper extremity 
exercise tests were negative for indications to suggest a 
clear etiology for his chest pain or the presence of 
myocardial ischemia, and that it was unclear that the 
claimant has exercise-induced chest pain or shortness of 
breath, especially with upper extremity exercise.

The April 2001 follow-up report further stated that 
examination revealed blood pressure of 128/55, no subclavian 
bruits, and no elevation of jugular venous distension, with a 
regular cardiac rate and rhythm, and a 1/6 late diastolic 
murmur best heard at the upper left sternal border, with no 
clubbing, cyanosis, or edema of the extremities.  The 
clinical impression was that the claimant had known coronary 
artery disease, status post coronary artery bypass grafting 
from the left internal mammary artery to the left anterior 
descending artery in 1995; that mild to moderate aortic 
insufficiency with preserved left ventricular size and 
function; and that the claimant currently described symptoms 
of a fairly typical angina, worse with upper extremity 
exercise.  The exercise tolerance test  was of good quality, 
with a fairly high level of hemodynamic response, but without 
EKG changes of symptoms of chest pain.  The reporting cardiac 
specialist stated that after reviewing the catheterization 
film in detail, the department was at a loss as to the 
etiology of the chest pain and dyspnea on exertion, noting 
that the exercise thallium also shows reassuring results such 
as the absence of ischemia or left ventricular dysfunction, 
despite the symptoms of chest pain with upper extremity 
exercise.  It was further noted that currently there was 
extensive evidence to suggest other etiology, possibly 
musculoskeletal, to explain the claimant's symptoms; that it 
was not felt that ischemia was a significant component in the 
claimant's symptoms; and that the absence of congestive heart 
failure indicated that the claimant was at low risk for 
bladder cancer. 

In July 2001, the Board remanded the issues of service 
connection for additional development of the issues of 
service connection for coronary artery disease, hypertension, 
hyperlipidemia, and aortic insufficiency as secondary to 
service-connected residuals of rheumatic fever to the RO for 
additional development, to include a VA cardiovascular 
examination by a VA examiner who had reviewed the claimant's 
complete claims folders, and to provide specific information 
and medical opinions as required in that remand order; to 
evaluate the claimant's service-connected residuals of 
rheumatic fever under the applicable criteria and diagnostic 
code, and as distinguished from other, non-service-connected 
disabilities; to comply with the provisions of the VCAA; and 
to notify the claimant of any adverse determination and of 
his right to appeal that determination.

VA outpatient treatment records, dated from January 1999 to 
November 2001, included a duplicate copy of the September 
1999 echocardiogram, as well as duplicate copies of the 
clinical follow-up for his heart condition in March and April 
2001.  In January 1999, the claimant noted that he was doing 
well overall; that he continues to work part-time as a 
barber; and that he experienced intermittent mild chest pain 
for three days approximately one month previously during 
strenuous activity while crabbing.  Examination revealed 
blood pressure of 166/79, no jugular venous distension, and a 
regular cardiac rate and rhythm, without  murmurs, gallops or 
rubs, while the extremities were warm and without edema.  A 
EKG disclosed a normal sinus rhythm with a right bundle 
branch block, with no changes since the previous EKG in March 
1998, and it was noted that an EKG in 1997 revealed normal 
ventricular function, with no wall motion abnormalities.  In 
July and September 2001, the previous findings of a normal 
sinus rhythm with 1st degree A-V block, right bundle branch 
block, left ventricular hypertrophy with QRS widening, and 
abnormal EKG were repeated, and it was noted that when 
compared with the EKG of March 5, 2001, T-wave conversion was 
no longer evident in the anterior leads, and the QT had 
shortened.  In November 2001, the veteran complained of 
increasing fatigue and shortness of breath on exertion, as 
well as dizziness when bending forward or backward.  no 
significant change was found.  The impression was thickened 
aortic leaves; mild to moderate aortic insufficiency; trace 
tricuspid regurgitation, normal left ventricular wall 
thickness at the upper limits of normal, normal left 
ventricular systolic function, and diffuse aortic sclerosis, 
identified as a nonspecific finding.   

In a December 2001 statement in Support of Claim, the veteran 
cited an MRI done in January 2001, and indicated that he was 
scheduled for another EKG in January 2002.  He asserted that 
the cited CT scans showed that his symptoms had begun when he 
had rheumatic heart disease while in service, and discussed 
the findings on VA outpatient treatment.  VA outpatient 
treatment records, dated in March 2002, cited the claimant's 
cardiac history, as well as his complaints of worsening 
chronic angina, and showed that an echocardiogram in January 
2002 was unchanged from a prior echocardiogram in September 
1999; that an echocardiogram in March 2002 was unchanged from 
a prior echocardiogram in July 2001, and that there was no 
evidence of active ischemia.  It was further noted that the 
claimant had undergone an extensive work-up for a cardiac 
cause for his chest pain and shortness of breath, without 
evidence for ischemia.  His blood pressure was elevated, and 
it was recommended that he use an increased dosage of 
Lisinopril.  

Private treatment records from Bay Ocean Medical Center (Dr. 
R.W.), dated from January 1997 to March 2000, show that the 
veteran complained of right shoulder pain; that January 1998, 
he had no exercise-induced chest pain and was really feeling 
quote well; that he had taken nitroglycerin on several 
occasions when he felt a little bit of tightness, but was 
unsure whether than made any difference; and that his main 
problem continued to be his shoulder.  In June 1998, the 
claimant had just completed a work-up at the VAMC, Portland, 
where it was noted that he had hyperlipidemia; that he 
currently was not having any chest pain, but complained of 
shortness of breath on exertion, especially when he leans 
over; and that he was not having any exercise-related chest 
pain, just shortness of breath which was probably mostly due 
to deconditioning, partly secondary to atherosclerotic heart 
disease, and partly secondary to abdominal obesity.  In 
August 1998, the claimant was started on Lescol for 
hyperlipidemia.  He denied any current chest pain at all with 
exertion, and has not had any increased angina since 
discontinuing Atenolol on his own.  The assessment was 
coronary artery disease, with no angina at this time; and 
borderline hyperlipidemia.  In September 1998, the claimant 
stated that he was doing well, and that he occasionally had 
some chest discomfort alternating between the right and left 
sides, and the assessment was coronary artery disease, with 
possible angina at this time, unclear; and borderline 
hyperlipidemia.  In November 1999, the claimant indicated 
that he was feeling better and breathing better.  It was 
noted that he experienced some shortness of breath after 
going hunting; with some ankle swelling and even some chest 
pain, but had been pretty much asymptomatic since he was last 
seen.  His blood pressure was 150/70, his heart had a regular 
rate and rhythm, no ankle edema was present.  His 
breathlessness was attributed to symptomatic bradycardia and 
possibly some mild congestive heart failure secondary to 
atherosclerotic heart disease, certainly aggravated by 
Atenolol.  

Treatment records from Dr. R.W., dated in February 2002, show 
that the claimant related a history of rheumatic fever in the 
service, with a protracted recovery period; a diagnosis of 
coronary artery disease in 1990, with bypass surgery and 
angioplasty, and a repeat coronary artery bypass graft in 
1993.  The claimant further related that he experiences 
fatigue, arm pain, and chest pain whenever he works more than 
about 1-2 hours, and is no longer able to work in the 
barbershop; and that he is trying to get VA benefits, but is 
unable to do so because he is unable connect his current 
symptoms of fatigue, arm pain, and chest pain to his 
inservice rheumatic heart disease.  The examiner stated that 
he did not have any evidence that rheumatic heart disease was 
causing the claimant's symptoms, but stated that he felt that 
that the claimant had some symptoms which were probably 
vaguely related to the rheumatic disease but were overlapping 
with the coronary artery disease; that it was difficult to 
determine exactly how much his symptoms are due to previous 
rheumatic heart disease, and how much is due to the more 
recent onset of coronary artery disease; that he felt that VA 
should not be making these fine distinctions; and that he 
would review the most recent cardiogram and contact the 
claimant's service organization representative to see if 
there is anything he can do to help the claimant.  
In March 2002, it was noted that the claimant had 
atherosclerotic heart disease and some angina which had been 
quite stable; that he had been taken off Atenolol because of 
the bradycardia; and that his complaints of muscle fatigue 
might be due to taking Zocor, which was to be discontinued.  

A hospital summary from Tillamook County General Hospital, 
dated in October 2002, shows that the claimant was admitted 
through the Emergency Room with complaints of weakness and 
fatigue, but denied any pain, nausea, or shortness of breath.  
On admission, an EKG revealed a 1st degree A-V block, and a 
right bundle branch block, while his blood pressure was 
132/72, oxygen saturation was 96 percent on room air, enzymes 
were negative, and chest X-ray was negative except for a 
generously-sized cardiac silhouette.  The impression on 
admission was significant coronary ischemia and probable 
cardiomyopathy secondary to old injury and chronic 
atherosclerotic heart disease.  The claimant was discharged 
to schedule a follow-up evaluation at the VAMC, Portland.  

A report of VA cardiology examination, conducted in December 
2002, cited the examiner's review of the complete medical 
records of the claimant, and his complaints of a daily 
substernal ache, without radiation, independent of activity, 
and lasting 30-60 minutes, as well as breathlessness, which 
he described as increasing in severity and frequency, 
particularly after chopping wood for 5 minutes, without 
orthnopnea or paroxysmal nocturnal dyspnea.  The claimant 
further related that he walks 10 blocks in 20 minutes every 
day, and tolerates it well.  The examiner noted records of a 
January 2001 cardiac angiogram at the VAMC, Portland, 
indicating exertional dyspnea, with overall obstruction less 
than 50 percent, moderate aortic insufficiency, mildly 
decreased cardiac output and cardiac index, and probably 
normal left ventricular systolic function.  In addition, the 
examiner cited a myocardial perfusion scan with exercise in 
March 2001, with exercise for 6 minutes, 32 seconds, with 
peak heart rate of 136 beats per minute, 93 percent of target 
heart rate, 4.0 METS, terminated secondary to dyspnea, with 
no evidence of infarction or ischemia.  

The current examination revealed blood pressure of 113/62, 
oxygen saturation on room air of 96 percent, no jugular 
venous distention, no carotid bruits, a regular cardiac rate 
and rhythm, without murmur, no edema of the extremities, and 
posterior tibial pulses of 2+, bilaterally.  An EKG revealed 
a normal sinus rhythm, with 1st degree A-V block, right 
bundle branch block, left ventricular hypertrophy with QRS 
widening, unchanged from prior EKG's.  An exercise treadmill 
test showed that the claimant exercised for 9 minutes, 31 
seconds, with a peak heart rate of 104 beats per minute, 72 
percent of target heart rate, and 7.0 METS, terminated 
secondary to fatigue.  The claimant was noted to be 
asymptomatic, and negative for any additional EKG changes 
consistent with ischemia at the level achieved.  Chest X-ray 
revealed no evidence of congestive heart failure or 
cardiomegaly.  Echocardiogram revealed a thickened aortic 
leaflet, etiology unknown, with normal left ventricle and 
atrium size, right ventricle and right atrium normal in size, 
aortic root within normal limits, mild aortic insufficiency, 
and an estimated ejection fracture of 57 percent.  Doppler 
assessment of the aortic valve disclosed no evidence of 
stenosis, while the mitral valve revealed an E/A ratio of 
less than one, with trace regurgitation, which might be the 
result of impaired left ventricular compliance or a normal 
finding with advanced age .  Mild insufficiency in the 
pulmonic valve, and trace regurgitation in the tricuspid 
valve, with no evidence of pericardial effusion.  The 
echocardiogram impression was normal left ventricular size 
and systolic function; mild to moderate aortic insufficiency; 
and little change as compared to echocardiogram in January 
2002.  The veteran's problems included a lipid disorder 
(hyperlipidemia), hypertension, coronary artery disease, and 
mild aortic insufficiency.  

The VA cardiology examiner noted that he had been asked to 
express an opinion as to whether any currently diagnosed 
cardiovascular disease of the claimant is a residual of 
rheumatic fever shown in service, and whether any currently 
diagnosed cardiovascular disease of the claimant is due to or 
the result of the service-connected rheumatic heart disease.  
He stated that , based upon his review of the entire medical 
record, the claimant has a mild aortic valve disease without 
clear evidence of rheumatic valve disease; that aortic valve 
disease can be related to rheumatic heart disease, that the 
claimant has normal left ventricular size, and mild aortic 
valve disease, with no evidence that such would cause 
impairment; that his mild aortic regurgitation could possibly 
be rheumatic in nature, but is not typical, and that there is 
no evidence of hemodynamic compromise, no evidence of 
congestive heart failure, and the left ventricle id normal.  
He concluded that there is no clear evidence of rheumatic 
heart disease in the claimant.  

A February 2003 addendum to the VA cardiology examination 
noted that the examiner had been asked to list all currently 
diagnosed cardiovascular diseases, which were identified as 
coronary artery disease, hypertension, hyperlipidemia, and 
mild to moderate aortic insufficiency, and to state whether 
any of those conditions were residuals of the claimant's 
service-connected rheumatic heart disease.  The examiner 
stated that there was no evidence to support a relationship 
between the claimant's current coronary artery disease, 
hypertension, hyperlipidemia, and mild to moderate aortic 
insufficiency; that his isolated aortic insufficiency did not 
appear to be due to rheumatic heart disease; and that none of 
the claimant's listed cardiovascular diseases were the result 
of service-connected rheumatic heart disease.  The examiner 
further stated that his review of the clinical records 
disclosed no physical evidence of residual manifestations of 
rheumatic heart disease; that the claimant had isolated 
aortic insufficiency without EKG changes consistent with 
rheumatic heart disease as a cause; that, in fact, the aortic 
insufficiency, along with aortic sclerosis, is consistent 
with chronic changes due to hypertension and aging; and that 
in his opinion, the aortic insufficiency is not likely 
related to rheumatic heart disease.  

VA outpatient treatment records in January 2003 show that the 
claimant was quite hopeful that the VA cardiology examiner 
could have "unequivocally" stated that his mild to moderate 
aortic insufficiency had been caused by rheumatic fever, but 
that this was not possible.  The VA examiner further stated 
that isolated aortic valve disease is unusual for rheumatic 
fever; and that the typical valvular disorder is mitral 
regurgitation with later mitral calcification and subsequent 
mitral stenosis.  If the claimant were to have his aortic 
valve replaced and the aortic valve had recognizable 
Aschoff's nodules, then this would be pathognomonic for 
rheumatic valvulitis, but finding those nodules would be 
quite unlikely even if valvulitis were from rheumatic fever, 
and aortic valve replacement was not indicated at this time 
based upon clinical criteria.  

As noted, a rating decision of March 11, 2003, denied service 
connection for coronary artery disease, hypertension, 
hyperlipidemia, and aortic insufficiency as secondary to 
service-connected residuals of rheumatic fever.  The claimant 
and his representative were notified of that decision and of 
his right to appeal by RO letter of March 12, 2003.  As of 
the date of this decision, the claimant has not filed a 
Notice of Disagreement, the action required to initiate 
appellate review.  The Board has limited its consideration 
herein to the single issue of entitlement to a compensable 
rating for service-connected residuals of rheumatic fever.  

A Supplemental Statement of the Case was issued on March 12, 
2003, addressing the issue of entitlement to a compensable 
rating for service-connected residuals of rheumatic fever.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2002).

In every instance where the schedule does not provide a zero 
percent  evaluation for a diagnostic code, a zero percent 
evaluation shall be  assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. Part 4, §4.31 
(2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  And it is not error for the 
Board to favor one competent medical expert over another when 
the Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

Self interest may effect the credibility of testimony, 
although not the competency to testify.  Cartwright v. 
Derwinski,  2 Vet. App. 24, 25 (1991)  An appellant's sworn 
statement, then, unless specifically found incredible or 
sufficiently rebutted, may serve to place the evidence in 
equipoise.  The VA may not ignore the appellant's sworn 
testimony simply because he is an interested party.  Smith, 
id., at 147, 148;  Cartwright, id., at 24, 25.  Credibility 
is a factual determination going to the probative value of 
the evidence, and is made after the evidence is admitted.  
Layno v. Brown,  6 Vet. App. 465, 469-70 (1994).  ]

The record shows that the rating evaluation for the 
claimant's service-connected residuals of rheumatic fever 
were initially assigned a 100 percent rating, and that such 
disability was reduced over a period of time in accordance 
with the applicable provisions of VA's Schedule for Rating 
Disabilities.  The claimant was notified by RO letter of each 
such reduction, and of his right to appeal, but did not 
initiate an appeal of any of those rating reductions.  The 
rating for his service-connected residuals of rheumatic fever 
were reduced to a noncompensable rating, effective November 
23, 1953, and has remained at a noncompensable level since 
that date.  

The claimant filed a request for an increased (compensable) 
rating for his service-connected residuals of rheumatic fever 
on June 20, 1997.  Prior to January 12, 1998, VA's Schedule 
for Rating Disabilities provided that rheumatic heart disease 
as an active disease and with ascertainable cardiac 
manifestations, would be rated as 100 percent disabling for a 
period of six months; that when inactive, a 100 percent 
rating was provided where there was definite enlargement of 
the heart confirmed by X-ray and clinically; dyspnea on 
slight exertion; rales, pretibial pitting at the end of the 
day or other definite signs of beginning congestive failure; 
with more than sedentary employment precluded; a 60 percent 
evaluation is provided where the heart is definitely 
enlarged; sever dyspnea on exertion, elevation of systolic 
blood pressure, or such arrythymias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; and more 
than light manual labor is precluded; and a 30 percent rating 
is provided from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarges 
heart; and a 10 percent evaluation is provided where there is 
an identifiable valvular lesion, slight, if any dyspnea, the 
heart is not enlarged; following established rheumatic heart 
disease.  38 C.F.R. Part 4, § 4.104, Diagnostic Code 7000 
(prior to January 12, 1998).  

On and after January 12, 1998, valvular heart disease 
(including rheumatic heart disease) will be rated as 100 
percent disabling during active infection with valvular heart 
damage and for 100 percent disabling for three months 
following cessation of therapy for the active infection.

Thereafter, a 100 percent rating is provided where there is 
valvular heart disease (documented by findings on physical 
examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) resulting in: 
chronic congestive heart failure, or; a workload of 3 METs 
or100 less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection  
fraction of less than 30 percent.
     A 60 percent rating is warranted where there is more 
than one episode of acute congestive heart failure in the 
past year, or; a workload of greater than 3 METs but not  
greater than 5 METs results in dyspnea, fatigue, angina,  
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; 
     A 30 percent rating is warranted where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray; 
     A 10 percent rating is warranted where a workload of 
greater than 7 METs but not greater than 10 METs10 results in 
dyspnea, fatigue, angina, dizziness, or syncope,  or; 
continuous medication is required.  38 C.F.R. Part 4, 
§ 4.104, Diagnostic Code 7000 (on and after January 12, 
1998).  

The record in this case shows that at the time of the 
reduction of the rating for the claimant's service-connected 
residuals of rheumatic fever were reduced to a noncompensable 
rating, effective November 23, 1953, a VA special 
cardiovascular examination conducted in October 1950 had 
disclosed no clinical findings of any clinical residuals of 
rheumatic fever.  The record thereafter shows no clinical 
findings which would warrant a compensable evaluation for 
that disability on VA examinations in July 1995, in December 
1997, or in October 2000.  

The record shows that over the years, the claimant has 
developed coronary artery disease, hypertension, 
hyperlipidemia, and aortic insufficiency, none of which have 
been linked or related to his inservice rheumatic fever by 
competent medical evidence.  In addition, following a review 
of the claimant's entire medical record, a VA cardiology 
examiner in December 2002 determined that there was no 
clinical evidence of rheumatic heart disease in the claimant 
while in an addendum dated in  February 2003, the VA 
cardiology examiner concluded that the clinical record 
disclosed no physical evidence of residual manifestations of 
rheumatic heart disease; that the claimant had isolated 
aortic insufficiency without EKG changes consistent with 
rheumatic heart disease as a cause; that, in fact, the aortic 
insufficiency, along with aortic sclerosis, is consistent 
with chronic changes due to hypertension and aging; and that 
in his opinion, the aortic insufficiency is not likely 
related to rheumatic heart disease.  The VA cardiology 
examiner concluded that there is no clear evidence of 
rheumatic heart disease in the claimant.  The Board notes 
that there is no competent medical evidence to the contrary.  

The Board has noted the records from the claimant's private 
physician, in which he  stated that he did not have any 
evidence that rheumatic heart disease was causing the 
claimant's symptoms, but stated that he "felt" that that 
the claimant had some symptoms which were probably "vaguely 
related" to the rheumatic disease but were overlapping with 
the coronary artery disease; and that it was difficult to 
determine exactly how much his symptoms are due to previous 
rheumatic heart disease, and how much is due to the more 
recent onset of coronary artery disease.  While that 
physician's desire to be of assistance to the claimant is 
commendable, the Board is constrained to note his own 
statement that he "did not have any evidence that rheumatic 
heart disease was causing the claimant's symptoms."  The 
Board further notes that asserted feelings of a vague 
relationship between remote illness and current symptoms is 
entirely too speculative to warrant the assignment of any 
significant weight to such utterance.  In addition, there is 
no evidence that the claimant's private physician has 
reviewed the claimant's medical records, and his opinion is 
shown to be based upon a history first recounted to him by 
the claimant in February 2000.  As such speculation does not 
amount to a medical opinion based upon factual premises, the 
Board finds that such is unpersuasive with respect to the 
issue on appeal, and that material is rejected.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a compensable evaluation for 
service-connected residuals of rheumatic fever is no t 
warranted under the provisions of the rating schedule in 
affect prior to, or on and after, January 12, 1998.  
Accordingly, the claim for a compensable evaluation for 
service-connected residuals of rheumatic fever must be 
denied.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

In the October 1998 Statement of the Case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected knee disability.  Since this 
matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2002).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  As the evidence in this case fails to 
identify any current residuals of service-connected residuals 
of rheumatic fever in the claimant, the Board finds that such 
is not consistent with marked interference with employment.  
As for hospitalization, it does not appear that the veteran 
has been hospitalized as an inpatient for his service-
connected residuals of rheumatic fever since he left the 
service.  In addition, there is no evidence of an exceptional 
or unusual clinical picture.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);  see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
essence, the Board finds that the evidence does not show that 
the veteran's service- connected service-connected residuals 
of rheumatic fever cause marked interference with employment 
or results in frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards. There is no other evidence, clinically or 
otherwise, which demonstrates or even suggests anything 
exceptional or unusual about the veteran's service-connected 
disability which is not contemplated in the criteria in the 
VA Schedule for Rating Disabilities. Accordingly, the Board 
determines that there is no evidentiary basis for the 
referral of that to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for service-connected residuals of 
rheumatic fever is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

